           Case 1:21-cv-06431-LTS Document 3 Filed 08/04/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MAURICE NEWMAN,

                             Plaintiff,
                                                                   21-CV-6431 (LTS)
                     -against-
                                                           ORDER DIRECTING PRISONER
ROBERTA REARDON, NYSDL                                         AUTHORIZATION
Commissioner,

                             Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is currently on parole and residing at the Bellevue Shelter, brings this

action pro se. To proceed with a civil action in this Court, a prisoner must either pay $402.00 in

fees – a $350.00 filing fee plus a $52.00 administrative fee – or, to request authorization to

proceed in forma pauperis (IFP), that is, without prepayment of fees, submit a signed IFP

application and a prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a

prisoner’s IFP application, the Prison Litigation Reform Act requires the Court to collect the

$350.00 filing fee in installments deducted from the prisoner’s account. See 28 U.S.C.

§ 1915(b)(1). A prisoner seeking to proceed in this Court without prepayment of fees must

therefore also authorize the Court to withdraw these payments from his account by filing a

“prisoner authorization,” which directs the facility where the prisoner is incarcerated to deduct

the $350.00 filing fee 1 from the prisoner’s account in installments and to send to this Court

certified copies of the prisoner’s account statements for the past six months. See 28 U.S.C.

§ 1915(a)(2), (b).




       1
         The $52.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
           Case 1:21-cv-06431-LTS Document 3 Filed 08/04/21 Page 2 of 3




       Plaintiff filed the complaint and an IFP application, but he did not submit a prisoner

authorization. Within thirty days of the date of this order, Plaintiff must either pay the $402.00 in

fees or complete and submit the attached prisoner authorization. If Plaintiff submits the prisoner

authorization, it should be labeled with docket number 21-CV-6431 (LTS). 2

       If Plaintiff is not a prisoner, as defined by the IFP statute, 3 he is directed to submit the

attached declaration and affirm that his current residency at the Bellevue Shelter is unrelated to

his criminal proceedings.

       No summons shall issue at this time. If Plaintiff complies with this order, the case shall be

processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to comply

with this order within the time allowed, the action will be dismissed.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.




       2
          Plaintiff is cautioned that if a prisoner files a civil action that is dismissed as frivolous
or malicious, or for failing to state a claim, the dismissal is a “strike” under 28 U.S.C. § 1915(g).
A prisoner who receives three “strikes” cannot file actions IFP as a prisoner, unless he is under
imminent danger of serious physical injury, and must pay the filing fee at the time of filing any
new action.
        3
          “[T]he term ‘prisoner’ means any person incarcerated or detained in any facility who is
accused of, convicted of, sentenced for, or adjudicated delinquent for, violations of criminal law
or the terms and conditions of parole, probation, pretrial release, or [a] diversionary program.” 28
U.S.C. § 1915A(c).

                                                  2
          Case 1:21-cv-06431-LTS Document 3 Filed 08/04/21 Page 3 of 3




Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:   August 4, 2021
          New York, New York

                                                     /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                       Chief United States District Judge




                                               3
